NUMBER 13-19-00644-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI–EDINBURG


                IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                             MEMORANDUM OPINION
                 Before Justices Benavides, Perkes, and Tijerina
                  Memorandum Opinion by Justice Benavides

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas.1 MedData alleged that the judge of the MDL

pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

        1
          This case originated in trial court cause number C-2512-19-L in the 464th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Alba Adame, as next

friend for R.G., minor, et al.,2 however, more than ten days have passed since the motion

to dismiss was filed and appellees have not filed a response or other pleading in

opposition to MedData’s motion. See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-




        2
           The appellees include: Alba Adame, as next friend for R.G., minor, Amira Martinez, as next friend
for J.M., minor, Angel Badillo Saenz, as next friend for D.B., minor, Arnoldo Alegria, as next friend for A.A.,
minor, Arnoldo Pena, Berta Lopez, Brenda Salinas, Consuelo Delgado Ramirez, Crystal Cerda, as next
friend for G.G., minor, Daisy Garza, as next friend for R.G., minor, Dalia Zamora, as next friend for E.R.,
minor, David Coronado, Dora Graza, as next friend for E.G., minor, Elvia Garcia, Elvira Bernal, as next
friend for S.B., minor, Eudelia Guerrero, Ferney Medina, Gustavo Soto, as next friend for J.S., minor, Isela
Ramirez, as next friend for X.M., minor, Joanna Hinojosa, as next friend for D.R., minor, Joe Issac Moreno,
as next friend for B.M., minor, Joe Issac Moreno, as next friend for B.M., minor, Jose Mercado, Juanita
Rendon, Julieta Candanoza, as next friend for A.V., minor, Luis Vicente Mireles, as next friend for V.M.,
minor, Maria Christina Castorena, as next friend for D.G., minor, Maria Christina Castorena, as next friend
for P.G., minor, Maria Cobios, as next friend for L.C., N.C.M., Maria Zuniga, as next friend for Y.Z., minor,
Meybol Camarillo, as next friend for K.C., minor, Miguel Lopez, Mirella Garcia, Myrna Guerra, Nemorio
Sarmiento, Ophelia Moralez, as next friend for A.M., minor, Oyuky Vela, as next friend for M.V., minor,
Quirina Chavez, as next friend for V.C., minor, Rita Perez, Robert Garza, as next friend for I.G., minor,
Samuel Garza, Sanjuanita Garcia, as next friend for C.G., minor, Sanjuanita Garcia, Selina Lucio, as next
friend for A.P., minor, and Selina Lucio, as next friend for L.P., minor.

                                                      2
CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),   available   at    http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.

Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.



                                                              GINA M. BENAVIDES,
                                                              Justice


Delivered and filed the
5th day of March, 2020.




                                            3